Citation Nr: 0940302	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-33 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to an initial compensable evaluation for 
service-connected double hernia scar, status post bilateral 
inguinal hernioplasty.   


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO).  In March 2006, the RO granted service 
connection for a double hernia scar, status post bilateral 
inguinal hernioplasty, evaluated as noncompensable (0 percent 
disabling).  In September 2006, the RO denied a claim for 
service connection for a "left foot injury."


FINDINGS OF FACT

1.  The Veteran does not have a left foot disability that was 
caused or aggravated by active duty.  

2.  The Veteran's service-connected double hernia scar, 
status post bilateral inguinal hernioplasty, is productive of 
s a 3.5 x 0.5 cm. scar on the right side, and a 3 x 0.3 cm. 
scar on the left side, but is not shown to be productive of 
deep scarring, limited motion, an area exceeding six square 
inches (39 sq. cm.), superficial scars that have an area of 
144 square inches (929 sq. cm.) or greater, scars that are 
superficial and unstable, scars that are superficial and 
painful on examination, or scars that limit functioning.  


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  The criteria for an initial compensable rating for double 
hernia scar, status post bilateral inguinal hernioplasty, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.159, 
4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection 
for a left foot disability.  He asserts that he injured his 
left foot during service, with treatment that included 
hospitalization, and being put in a cast "for weeks."  See 
Veteran's notice of disagreement, received in December 2006.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

The Veteran's service treatment reports show that between 
December 1961 and February 1962, he received treatment for 
complaints of a sore spot at the plantar distal end of the 
first metatarsal.  X-ray reports for the left metatarsal 
bone, and the left ankle, which are both undated (but which 
both indicate that the Veteran was 19 years old) (i.e., in 
about 1961) both state "no abnormality noted."  A December 
1961 report appears to indicate that the Veteran was wearing 
a cast (there is no indication of surgery).  A January 1962 
report notes that he was to be provided with a metatarsal bar 
in the sole of his left boot.  His diagnosis was acute 
sesamoiditis, first M.P. (metacarpal phalangeal), left foot.  
The Veteran's separation examination report, dated in June 
1962, shows that his feet were clinically evaluated as 
normal.  An associated "report of medical history" notes 
"Medical history reviewed and determined to be of no 
clinical significance."
 
A service examination report, apparently associated with Army 
Reserve duty, dated in March 1967, shows that his feet were 
clinically evaluated as normal.  An associated "report of 
medical history" shows that the Veteran indicated that he 
had a history of "foot trouble," and notes a history of 
acute sesamoiditis in 1961, with pain "when standing long."  

The only relevant post-service medical evidence is a VA 
examination report, dated in December 2007.  This report 
shows that the Veteran reported a history of foot pain during 
service for which he was given a metatarsal bar, and for 
which he wore a cast for between one to two weeks.  He 
reported constant left foot pain, with occasional swelling.  
The impression in an associated X-ray report for the left 
foot was small calcaneal spur.  The examiner stated that it 
is less likely as not that the Veteran's current left foot 
condition is a result of his military service.  It was 
essentially noted that he had acute sesamoiditis during 
service, that acute conditions usually last weeks to months, 
and that it would not be expected that his condition would 
become chronic in the absence of continued overuse.  The 
examiner indicated that the Veteran's C-file had been 
reviewed.  

The Board finds that this claim must be denied.  The Veteran 
was treated for what was characterized as an acute condition 
for about three months during service, his inservice X-rays 
did not note any abnormality, and his feet were clinically 
evaluated as normal in his June 1962 separation examination 
report.  Given the foregoing, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  In addition, 
the earliest medical evidence of a left foot condition 
following separation from service is the diagnosis of a small 
calcaneal spur in the December 2007 VA examination report.  
This report is dated about 45 years after separation from 
active duty service.  This lengthy period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
Veteran has a left foot disability that is related to his 
service.  In this regard, the only competent opinion of 
record is found in the December 2007 VA examination report, 
and this opinion weighs against the claim.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that service connection for a left foot 
disability is not warranted.  


II.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an initial 
compensable rating for service-connected double hernia scar, 
status post bilateral inguinal hernioplasty.  He asserts that 
he has near-constant discomfort with frequent protrusions, 
for which he wears a truss, and that he has numbness.  See 
Veteran's notice of disagreement, received in December 2006.  

In March 2006, the RO granted service connection for double 
hernia scar, status post bilateral inguinal hernioplasty, 
evaluated as noncompensable, with an effective date for 
service connection of October 13, 2005.  The Veteran has 
appealed the issue of entitlement to an initial compensable 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  

The RO has evaluated the Veteran's service-connected double 
hernia scar, status post bilateral inguinal hernioplasty, as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7802.  

The following diagnostic codes are relevant:

Scars, other than the head, face, or neck, that are deep or 
that cause limited motion. Scars that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.) are rated 10 percent disabling.  38 C.F.R. § 
4.118, DC 7801.  

Scars that are superficial, do not cause limited motion, and 
cover area of 144 inches warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, DC 7802.  

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, DC 7803 and Note (1).  

Under 38 C.F.R. § 4.118, DC 7804, a 10 percent rating is 
warranted for superficial scars that are painful on 
examination.  Note (1) to Diagnostic Code 7804 provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, DC 7805.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2009), the Veteran's service treatment 
reports show that in April 1962, he underwent a right 
inguinal hernioplasty, with a diagnosis of bilateral inguinal 
hernia.  The reports note that he underwent the procedure 
without difficulty, and that his postoperative course was 
"smooth."  He was profiled (light duty) for one month.  His 
separation examination report, dated in June 1962, shows that 
he was noted to have a double hernia scar.  A service 
examination report, apparently associated with Army Reserve 
duty, dated in March 1967, does not note any relevant 
findings.  An associated "report of medical history" notes 
a history of a bilateral inguinal hernia repair in 1962.  

The only relevant post-service medical evidence is a VA 
examination report, dated in June 2006, which shows that the 
Veteran complained of constant testicular pain, as well as 
some numbness below a right groin scar.  He stated that his 
left inguinal hernia area gave him no problems, and he gave a 
history of a post-service recurrence of his right inguinal 
hernia that was treated with surgery, with no further follow-
up.  He also reported a history of erectile dysfunction, 
which health care providers indicated was of unknown 
etiology.  On examination, there was a 3.5 x 0.5 cm. 
(centimeter) scar on the right side, and a 3 x 0.3 cm. scar 
on the left side.  Both scars were oblique, white (i.e., 
"lighter than the surrounding tissue"), nontender, 
nondepressed, and nonadherent.  The right testicle was 
significantly tender.  There were no recurrent hernias.  
There was some mild numbness below the right scar.  The 
diagnoses were inguinal hernia on the right, operated and 
with recurrence and reoperation with postoperative orchialgia 
and mild epidural numbness, also with scar residual, and left 
inguinal hernia, operated, with scar residual.  The examiner 
essentially stated that an ultrasound indicated that the 
Veteran had a hydrocele, and a right-sided epididymal head 
cyst, and that the Veteran's pain could be related to either 
of these conditions, but that these conditions were "more 
likely than not" not related to either of his inguinal 
hernia surgeries.  The examiner indicated that the Veteran's 
C-file was present; the report discusses his medical history, 
and indicates that it was reviewed.  

The Board finds that the claim must be denied.  The evidence 
does not show that the Veteran has a scar from his hernia 
repairs that is productive of deep scarring, or that causes 
limited motion, with an area exceeding six square inches (39 
sq. cm.), that his condition is productive of superficial 
scars that have an area of 144 square inches (929 sq. cm.) or 
greater, that his condition is productive of scars that are 
superficial and unstable, or scars that are superficial and 
painful on examination, or that it limits functioning.  
Accordingly, a compensable rating is not warranted pursuant 
to 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, and 7805 (2009).  

The Board further notes that although the Veteran has 
reported a post-service recurrence of his right hernia, the 
date of this recurrence was not specified, and the Veteran 
reported that he has not received any further post-surgical 
treatment.  In this regard, the 2006 VA examination report is 
the only relevant postservice medical evidence of record.  
This report does not indicate the date of any recurrence, and 
it does not otherwise indicate a recent recurrence, nor does 
it show that the Veteran uses a truss or belt.  Therefore, 
the Board finds that the evidence is insufficient to show 
that the Veteran has a postoperative recurrent hernia that is 
readily reducible and well supported by truss or belt, and 
that a compensable evaluation is not warranted under 38 
C.F.R. § 4.114, DC 7338.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial compensable evaluation for double hernia scar, 
status post bilateral inguinal hernioplasty.  

In deciding the Veteran's initial compensable evaluation 
claim, the Board has considered the Court's decisions in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v 
Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran 
is entitled to a compensable evaluation for separate periods 
based on the facts found during the appeal period.  The 
evidence of record supports the conclusion that the Veteran's 
disability has consistently approximated the criteria for a 
noncompensable rating, and not higher, throughout the appeal 
period, and that separate rating periods are not in order.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).   The Veteran was informed of the 
VCAA by way of letters from the RO to the Veteran dated in 
November 2005 (service connection for residuals of a 
bilateral hernia), and July 2006 (service connection for a 
left foot disability).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

With regard to the claim on appeal involving an initial 
compensable evaluation, the VCAA is no longer applicable.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The Board will point out, however, that the RO has provided 
assistance to the appellant as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims file.  
The RO has obtained the Veteran's VA medical records, and the 
Veteran has been afforded examinations.  Although records of 
treatment from a private health care provider have not been 
obtained, in 2005, the Veteran stated that he would obtain 
these records.  However, there is no record that he ever 
submitted them.  In addition, in statements received in 
December 2005 and September 2006, the Veteran indicated that 
he had no further evidence to submit, and that he desired 
that his claims be decided as soon as possible.  Therefore, 
additional development is not required.  

The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  











ORDER

Service connection for a left foot disability is denied.  

An initial compensable evaluation for service-connected 
double hernia scar, status post bilateral inguinal 
hernioplasty, is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


